Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 3/3/22.  Claim(s) 10-18 are new.  Claim(s) 1-18 are pending. Claim(s) 1-6, 8, and 9 have been withdrawn.  Claim(s) 7 and 10-18 are examined herein. 
Applicant's amendments to the claims have rendered the 112 rejection of the last Office action moot, therefore hereby withdrawn.
Applicant's amendments to the claims have rendered the 102 rejection of the last Office action moot, therefore hereby withdrawn.
Updated search and consideration have been performed, the following new rejections will now apply.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 and 10-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the NOOTROPIL® description (Version Date: 25 January 2017; accessed from the internet on 5/27/22).
The NOOTROPIL® description discloses that the oral composition was comprised of, among other things, sodium acetate (see, for example, EXCIPIENTS on pg. 1) and that it was used to treat loss of memory, lack of concentration or of alertness, changes of mood, and a deterioration in behavior and personal negligence which are related to the onset of Alzheimer’s Disease, Alzheimer type of senile dementia, or the dementia produced by multiple cerebral infarcts (i.e. vascular dementia; see, for example, INDICATIONS on pg. 1).  
Thus, the description discloses the treatment/pre-treatment of Alzheimer’s disease and vascular dementia with a composition comprising sodium acetate.
With respect to the limitation drawn to the fermentation in claim 13, this limitation of the product is a product-by-process type limitation; “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009).  In the instant claim there would have been fundamentally no difference in the sodium acetate that was made via fermentation or other means, and therefore there would have been no difference in the method of treatment.
With respect to the limitations drawn to the accumulation of β-amyloid in the subject's brain, this is the known pathogenesis of Alzheimer’s disease, so the prior art teaching of the treatment/pre-treatment of Alzheimer’s disease is considered to satisfy said limitation.

Conclusion
Claim(s) 1-6, 8, and 9 have been withdrawn.  Claim(s) 7 and 10-18 are rejected.  No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON A DECK/
Examiner, Art Unit 1627

/Kortney L. Klinkel/Supervisory Patent Examiner, Art Unit 1627